Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 11/17/2022 have been received.  However, in light of the amendments, a new rejection has been provided, please see below.

Response to Arguments
Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the rejection below.  Applicant’s arguments regarding the 112b rejection for Claim 1 is found persuasive.  Therefore, the rejection is removed.  However, the examiner still finds that for claim 15, the limitations are still grammatically incorrect.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 15, the line “transmit the chuck command for securing the target object with the first grasping bland and the second grasping blade includes a protrusion of the first grasping blade fitted into an indent in a wall of the target object” doesn’t seem to be grammatically correct.  It’s not clear what of the claim includes this particular limitation.  The examiner is interpreting that the general coupling includes this, but what exactly includes it as per the claim, the examiner is not sure.
In Claim 1, the limitation “a first grasping blade, proximate the orientation sensor” is not particularly pointed out and distinctly claimed.  Proximate is an indefinite term.  It is somewhat subjective what the term “proximate” might be meaning.  In theory, any part near the robot might be considered “proximate”.  More definite terms might be “coupled to”, “attached to”, “within x inches”, etc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al (US Pub 2015/0336280 A1), hereafter known as Usami in light of Kume et al (JPH04343691A, please refer to provided translation) hereafter known as Kume, in light of Geddo et al (US Pub 2005/0046213 A1), hereafter known as Geddo, in light of Tamioka et al (US Pub 2019/0099891 A1), hereafter known as Tomioka.

For Claim1, Usami does not teach teaches A gripper comprising: 
a first grasping blade configured to secure the target object; ([0070], Figure 5A, Part 26A shows 4 possible grasping plates surrounding the target object, 80A.  Figure 2 shows 3 structures that have blades on them, 2 of them are opposite each other and grasp corners.)
a second grasping blade configured to secure the target object in conjunction with the first grasping blade and at an opposite end of the target object relative to the first grasping blade; ([0070], Figure 5A, Part 26A shows 4 possible grasping plates surrounding the target object, 80A.  Each of the blades is opposite another blade.  Figure 2 shows 3 structures that have blades on them, 2 of them are opposite each other and grasp corners.)
a first position sensor configured to generate a first position reading of the first grasping blade relative to the target object and located with the first grasping blade; (Figs. 1 and 3, [0053-0055], [0063-0065], each blade has a sensor, which detects distance and positional relationship to the blade)
a second position sensor configured to generate a second position reading of the second grasping blade relative to the target object and located with the second grasping blade; and (Figs. 1 and 3, [0053-0055], [0063-0065], each blade has a sensor, which detects distance and positional relationship to the blade)
a blade actuator configured to secure the target object with the first grasping blade and the second grasping blade based on the first position reading and the second position reading indicating the first grasping blade and the second grasping blade in a position to grasp the target object, and the target object coupled to the first grasping blade and the second grasping blade.  (Figure 1 and 3, [0043-0044], [0053])
Usami does not teach an orientation sensor configured to generate an orientation reading for an orientation feature of a target object, the orientation sensor includes a support coupled to a detector to detect the orientation feature and determine if a location adjustment is required; 
And that the actuator secures the object based on a valid orientation of the orientation reading
that the coupling includes a protrusion of the first grasping blade located to fit into an indent in a wall of the target object
Kume, however, does teach an orientation sensor configured to generate an orientation reading for a target object; ([0005], [0012], Kume determines a posture, which could be considered orientation)
And that the actuator secures the object based on a valid orientation of the orientation reading ([0005], [0012], [0020-0024].  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned and postured correctly for grasping, then grasping occurs.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining the orientation of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.
Geddo, however, does teach that the coupling includes a protrusion of the first grasping blade located to fit into an indent in a surface of the target object ([0053-0054], Figures 8a-8c.  The grippers have protrusions that can find grooves, such as in indentation on a bottle)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the coupling includes a protrusion of the first grasping blade fitted into an indent in a wall of the target object.
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Geddo and Usami to combine this teaching with Usami’s robotic gripping method because it is known and effective to put protrusions into indentation when picking up objects.  Objects designed for humans are often designed with a grip that is an indentation because it makes it easier.  Grippers can be designed for the purpose of grasping objects that already have indents, and objects are often designed with the intent of having an indentation grasped by a human or robot.  Therefore, it would be obvious to have indentations on the object to be grasped, and protrusions on the grasping tool that might be able to fit into the indentations because it would be expected to provide a more effective grip.
Tamioka, however, does teach an orientation sensor configured to generate an orientation reading for an orientation feature of a target object, the orientation sensor includes a support coupled to a detector to detect the orientation feature and determine if a location adjustment is required;([0157-0171], Figure 17.  Figure 3 shows that the camera which detects orientation and feature objects is attached to the robot by a support.  [0040-0044], [0060-0062].)
And that the gripping device is proximate the orientation sensor. (Figure 3, [0029])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Usami with Tamioka’s use of an orientation sensor to determine an orientation reading for an orientation feature of a target object, the sensor including a sensor coupled to a detector to detect the orientation feature and determine if a location adjustment is required, the sensor being proximate the gripping device because it would allow the gripping device to be more sure it’s going to successfully grasp an object.  Without additional information, the device could drop or damage the object that it is trying to pick up.  Having orientation information to allow the device to know if it should reposition would likely increase the likelihood it would successfully grasp the object.

For Claim 2, modified Usami teaches The gripper as claimed in claim 1 wherein: 
the first position sensor is further configured to generate the first position reading with a first blade bottom of the first grasping blade below an object top of the target object; and ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)
the second position sensor is further configured to generate the second position reading with a second blade bottom of the second grasping blade below the object top.  ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)

For Claim 3, modified Usami teaches The gripper as claimed in claim 1 further comprising: 
a third position sensor, located with the first grasping blade, configured to generate a third position reading of the first grasping blade relative to the target object; (Figure 4a, sensors 23a and 23b. [0053-0055].  Each side of the structure has a sensor to detect distance and position from the sensor/structure.  While the sensor is not on the same blade as the other sensor (interpreting the two surfaces as two blades next to each other), it could be reasonably considered to be with it.)
a fourth position sensor, located with the second grasping blade, configured to generate a fourth position reading of the second grasping blade relative to the target object; and (Figure 4a, sensors 23a and 23b. [0053-0055].  Each side of the structure has a sensor to detect distance and position from the sensor/structure.  While the sensor is not on the same blade as the other sensor (interpreting the two surfaces as two blades next to each other), it could be reasonably considered to be with it.)
wherein the blade actuator is further configured to:  47Docket No.: 92-003 
secure the target object based on the first position reading, the second position reading, the third position reading, and the fourth position reading indicating the first grasping blade and the second grasping blade in a position to grasp the target object.  (Figure 1 and 3, [0043-0044], [0053], [0063-0065])

For Claim 4, modified Usami teaches The gripper as claimed in claim 1 wherein: 
the first position sensor is further configured to generate the first position reading with a first blade bottom of the first grasping blade below an object top of the target object; and ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)
the second position sensor is further configured to generate the second position reading with a second blade bottom of the second grasping blade below the object top, wherein the second position reading is the same as the first position reading.  ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.  The second position sensor could receive a reading that the target is the same distance from the second sensor as it is from the first sensor.  This would be particularly likely if the blades were holding the object and the distance was zero.)

For Claim 5, modified Usami teaches The gripper as claimed in claim 1 wherein: 
the first position sensor is further configured to generate the first position reading at an object top of the target object; and ([0054], the sensors do not need to be near the object bottom, but they can also be halfway or at the top of the blades, as long as they can detect the object.  Thus, they could generate the first position reading at an object top.)
the second position sensor is further configured to generate the second position reading at the object top.  ([0054], the sensors do not need to be near the object bottom, but they can also be halfway or at the top of the blades, as long as they can detect the object.  Thus, they could generate the first position reading at an object top.)
Usami does not explicitly teach the blade actuator is further configured to unsecure the target object; 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the blade actuator is further configured to unsecure the target object;
It would be obvious because one of the primary objectives of robotic grippers is to secured an object, move it in some way, or hold it for a time while a worksite changes, so that the object can be released at another location or at a changed worksite.  Additionally, if Usami’s grippers can reverse their motion to release the object, which would be necessary for the grippers to be used a second time, then the claim limitation would be met.

For Claim 6, modified Usami teaches The gripper as claimed in claim 1 further comprising: 
a first actuator, coupled to the first position sensor, configured to secure the target object with the first grasping blade; and (Figure 1 and 3, [0043-0044], [0053], [0063-0065])
a second actuator, coupled to the second position sensor, configured to secure the target object with the second grasping blade.  (Figure 1 and 3, [0043-0044], [0053], [0063-0065])

For Claim 8, Usami teaches A method of operation of a robotic system including a gripper comprising: ([0070], Figure 5A, Part 26A shows 4 possible grasping plates surrounding the target object, 80A.  Figure 2 shows 3 structures that have blades on them, 2 of them are opposite each other and grasp corners.) 
generating a first position reading representing a position of a first grasping blade of the gripper relative to the target object; (Figs. 1 and 3, [0053-0055], [0063-0065], each blade has a sensor, which detects distance and positional relationship to the blade)
generating a second position reading representing a position of a second grasping blade of the gripper relative to the target object and the second grasping blade located at an opposite side of the target object as the first grasping blade, and (Figs. 1 and 3, [0053-0055], [0063-0065], each blade has a sensor, which detects distance and positional relationship to the blade.  Figure 2 shows 3 structures that have blades on them, 2 of them are opposite each other and grasp corners.)
executing an instruction for securing the target object with the first grasping blade and the second grasping blade and based on the first position reading and the second position reading.  (Figure 1 and 3, [0043-0044], [0053])
Usami does not teach generating an orientation reading for a target object;
executing an instruction for securing the target object with the first grasping blade and the second grasping blade based on a valid orientation reading of the orientation reading and based on the first position reading and the second position reading indicating the first grasping blade and the second grasping blade in a position to grasp the target object, including fitting a protrusion of the first grasping blade into an indent in a wall of the target object.
Kume, however, does teach generating an orientation reading for a target object; ([0005], [0012], Kume determines a posture, which could be considered orientation) 
executing an instruction for securing the target object with the first grasping blade and the second grasping blade based on a valid orientation reading of the orientation reading and based on the first position reading and the second position reading indicating the first grasping blade and the second grasping blade in a position to grasp the target object. ([0005], [0012], [0020-0024].  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity in the specification.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining the orientation of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.
Geddo, however, does teach that the coupling including fitting a protrusion of the first grasping blade into an indent in a surface of the target object. ([0053-0054], Figures 8a-8c.  The grippers have protrusions that can find grooves, such as in indentation on a bottle)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Usami and Geddo that the coupling including fitting a protrusion of the first grasping blade into an indent in a indent of the target object
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Geddo and Usami to combine this teaching with Usami’s robotic gripping method because it is known and effective to put protrusions into indentation when picking up objects.  Objects designed for humans are often designed with a grip that is an indentation because it makes it easier.  Grippers can be designed for the purpose of grasping objects that already have indents, and objects are often designed with the intent of having an indentation grasped by a human or robot.  Therefore, it would be obvious to have indentations on the object to be grasped, and protrusions on the grasping tool that might be able to fit into the indentations because it would be expected to provide a more effective grip.
Tamioka, however, does teach an generating an orientation reading for an orientation feature of a target object, the orientation sensor includes a support coupled to a detector to detect the orientation feature and determine I fa location adjustment is required;([0157-0171], Figure 17.  Figure 3 shows that the camera which detects orientation and feature objects is attached to the robot by a support.  [0040-0044], [0060-0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Usami with Tamioka’s use of an orientation sensor to determine an orientation reading for an orientation feature of a target object, the sensor including a sensor coupled to a detector to detect the orientation feature and determine if a location adjustment is required because it would allow the gripping device to be more sure it’s going to successfully grasp an object.  Without additional information, the device could drop or damage the object that it is trying to pick up.  Having orientation information to allow the device to know if it should reposition would likely increase the likelihood it would successfully grasp the object.


For Claim 9, modified Usami teaches The method as claimed in claim 8 wherein: 
generating the first position reading representing a first blade bottom of the first grasping blade below an object top of the target object; and ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)
generating the second position reading representing a second blade bottom of the second grasping blade below the object top.  ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)

For Claim 10, modified Usami teaches The method as claimed in claim 8 wherein: 
generating a third position reading representing a position of the first grasping blade relative to the target object; (Figure 4a, sensors 23a and 23b. [0053-0055].  Each side of the structure has a sensor to detect distance and position from the sensor/structure.  While the sensor is not on the same blade as the other sensor (interpreting the two surfaces as two blades next to each other), it could be reasonably considered to be with it.)
generating a fourth position reading representing a position of the second grasping blade relative to the target object; and (Figure 4a, sensors 23a and 23b. [0053-0055].  Each side of the structure has a sensor to detect distance and position from the sensor/structure.  While the sensor is not on the same blade as the other sensor (interpreting the two surfaces as two blades next to each other), it could be reasonably considered to be with it.)
executing an instruction for securing the target object is based on the first position reading, the second position reading, the third position reading, and the fourth position reading.  (Figure 1 and 3, [0043-0044], [0053], [0063-0065])
Usami does not teach executing an instruction for securing the target object is based on position readings indicating the first grasping blade and the second grasping blade in a position to grasp the target object.
Kume, however, does teach executing an instruction for securing the target object is based on position readings indicating the first grasping blade and the second grasping blade in a position to grasp the target object. ([0005], [0012], [0020-0024].  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining the orientation of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.

For Claim 11, modified Usami teaches The method as claimed in claim 8 wherein: 
generating the first position reading represents a first blade bottom of the first grasping blade below an object top of the target object; and ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.)
generating the second position reading represents a second blade bottom of the second grasping blade below the object top, wherein the second position reading is the same as the first position reading.  ([0053-0055], Figure 1.  The bottom of the grasping blade is below the object top of the target object.  The second position sensor could receive a reading that the target is the same distance from the second sensor as it is from the first sensor.  This would be particularly likely if the blades were holding the object and the distance was zero.)

For Claim 12, modified Usami teaches The method as claimed in claim 8 further comprising: 
generating the first position reading for locating an object top of the target object; and ([0054], the sensors do not need to be near the object bottom, but they can also be halfway or at the top of the blades, as long as they can detect the object.  Thus, they could generate the first position reading at an object top.)
generating the second position reading for locating the object top.  ([0054], the sensors do not need to be near the object bottom, but they can also be halfway or at the top of the blades, as long as they can detect the object.  Thus, they could generate the first position reading at an object top.)
Usami does not explicitly teach teach executing an instruction for unsecuring the target object; 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that executing an instruction for unsecuring the target object;
It would be obvious because one of the primary objectives of robotic grippers is to secured an object, move it in some way, or hold it for a time while a worksite changes, so that the object can be released at another location or at a changed worksite.  Additionally, if Usami’s grippers can reverse their motion to release the object, which would be necessary for the grippers to be used a second time, then the claim limitation would be met.


For Claim 13, modified Usami teaches The method as claimed in claim 8 further comprising: 
executing an instruction for securing the target object with the first grasping blade; and (Figure 1 and 3, [0043-0044], [0053], [0063-0065])
executing an instruction for securing the target object with the second grasping blade.  (Figure 1 and 3, [0043-0044], [0053], [0063-0065])

For Claim 15, Usami teaches A robotic system comprising: 
a control unit configured to: (Figure 1 and 3, [0043-0044], [0053])
determine a position for the target object based on a first position reading of a first grasping blade of a gripper relative to the target object and a second position reading of a second grasping blade of the gripper relative to the target object, (Figs. 1 and 3, [0053-0055], [0063-0065], each blade has a sensor, which detects distance and positional relationship to the blade)
generate a chuck command based on the first grasping blade and the second grasping blade in a position to grasp the target object and the valid orientation for the target object; and (Figure 1 and 3, [0043-0044], [0053])
a communication unit, coupled to the control unit, configured to: (Figure 1 and 3, [0043-0044], [0053])
transmit the chuck command for securing the target object with the first grasping blade and the second grasping blade.  (Figure 1 and 3, [0043-0044], [0053])
Usami does not teach verify a valid orientation for a target object, 
determine a first grasping blade and a second grasping blade in a position to grasp the target object for the target object based on a first position reading of a first grasping blade of a gripper relative to the target object and a second position reading of a second grasping blade of the gripper relative to the target object, 
	wherein the coupling includes a protrusion of the first grasping blade fitted into an indent in a wall of the target object.
Kume, however, does teach verify a valid orientation for a target object, ([0005], [0012], Kume determines a posture, which could be considered orientation)
determine a stable condition for the target object based on a first position reading of a first grasping blade of a gripper relative to the target object and a second position reading of a second grasping blade of the gripper relative to the target object, ([0005], [0012], [0020-0024].  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining a valid orientation and stable position of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.
Geddo, however, does teach that the coupling includes a protrusion of the first grasping blade fitted into an indent in a surface of the target object ([0053-0054], Figures 8a-8c.  The grippers have protrusions that can find grooves, such as in indentation on a bottle)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the coupling includes a protrusion of the first grasping blade fitted into an indent in a wall of the target object.
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Geddo and Usami to combine this teaching with Usami’s robotic gripping method because it is known and effective to put protrusions into indentation when picking up objects.  Objects designed for humans are often designed with a grip that is an indentation because it makes it easier.  Grippers can be designed for the purpose of grasping objects that already have indents, and objects are often designed with the intent of having an indentation grasped by a human or robot.  Therefore, it would be obvious to have indentations on the object to be grasped, and protrusions on the grasping tool that might be able to fit into the indentations because it would be expected to provide a more effective grip.
Tamioka, however, does teach an orientation sensor includes a support coupled to a detector to detect the orientation feature and determine if a location adjustment is required;([0157-0171], Figure 17.  Figure 3 shows that the camera which detects orientation and feature objects is attached to the robot by a support.  [0040-0044], [0060-0062].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Usami with Tamioka’s use of an orientation sensor to determine an orientation reading for an orientation feature of a target object, the sensor including a sensor coupled to a detector to detect the orientation feature and determine if a location adjustment is required because it would allow the gripping device to be more sure it’s going to successfully grasp an object.  Without additional information, the device could drop or damage the object that it is trying to pick up.  Having orientation information to allow the device to know if it should reposition would likely increase the likelihood it would successfully grasp the object.



For Claim 16, modified Usami teaches The system as claimed in claim 15 wherein the control unit is further configured to operate a first actuator to secure the target object with the first grasping blade.  (Figure 1 and 3, [0043-0044], [0053])

For Claim 17, modified Usami teaches The system as claimed in claim 15 
Modified Usami does not teach wherein the control unit is further configured to determine the first grasping blade and the second grasping blade in a position to grasp the target object based on the first position reading 50Docket No.: 92-003 indicating a first blade bottom of the first grasping blade is below an object top of the target object.  
Kume, however, does teach wherein the control unit is further configured to determine the first grasping blade and the second grasping blade in a position to grasp the target object based on the first position reading 50Docket No.: 92-003 indicating a first blade bottom of the first grasping blade is below an object top of the target object.  ([0005], [0012], [0020-0024], Figure 1.  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining the orientation of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.

For Claim 18, modified Usami teaches The system as claimed in claim 15 
Modified Usami does not teach wherein the control unit is further configured to determine the first grasping blade and the second grasping blade in a position to grasp the target object based on the first position reading and the second position reading at opposite ends of the target object.  
Kume, however, does teach wherein the control unit is further configured to determine the first grasping blade and the second grasping blade in a position to grasp the target object based on the first position reading and the second position reading at opposite ends of the target object.   ([0005], [0012], [0020-0024], Figure 1.  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Kame’s use of determining the orientation of the object and making the grasp based upon a determination that the object is oriented correctly and stable because if the grippers were used while an object was not in the right position, they could drop or damage the object, which might be unideal.  It could also lead to a greater failure rate.

For Claim 19, modified Usami teaches The system as claimed in claim 15 
Modified Usami does not teach wherein the control unit is further configured to: 
generate a unchuck command to release the target object; and 
determine the first grasping blade and the second grasping blade in a position to grasp the target object execution of after the unchuck command based on the first position reading and the second position reading are at an object top of the target object.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to generate a unchuck command to release the target object;
It would be obvious because one of the primary objectives of robotic grippers is to secured an object, move it in some way, or hold it for a time while a worksite changes, so that the object can be released at another location or at a changed worksite.  Additionally, if Usami’s grippers can reverse their motion to release the object, which would be necessary for the grippers to be used a second time, then the claim limitation would be met.
Kume, however teaches determine the first grasping blade and the second grasping blade in a position to grasp the target object for the target object execution based on the first position reading and the second position reading are at an object top of the target object.  ([0005], [0012], [0020-0024], Figure 1.  Kume establishes the posture and orientation of the object in relation to the gripper using the distance sensors.   If Kume establishes that the object is positioned correctly for grasping, then grasping occurs.  It should be noted that “stable” appears to refer to a level of planarity.  It is not totally clear which plane this.  It could broadly be interpreted to be on a flat plane relative to the floor, or a plane positioned for ideal gripping by the gripper.  In this case, Kume addresses the second broad interpretation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Kume that determine the first grasping blade and the second grasping blade in a position to grasp the target object execution of after the unchuck command based on the first position reading and the second position reading are at an object top of the target object.  
It would be obvious because if an object is dropped, placed down, or released, it may be useful to pick it up again.  Because Usami and Kume establish this concept of determining a stable condition of the object for picking up, it would be obvious and useful to use the same technique to pick up the object again.  Additionally, because the object may have been dropped for some distance, it may not be 100% aligned the same way it was when dropped, so it may be advantageous to confirm an ideal position and posture for the object before picking it up, because a failure could lead to damage to the object or failure of grasping.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in light of Kume, in light of Geddo in light of Tamioka in light of Nemoto et al (US Pub 4,735,452), hereafter known as Nemoto.

For Claim 7, modified Usami teaches The gripper as claimed in claim 1 further comprising: 
a third grasping blade, configured to secure the target object based on the displacement; and (Fig. 5a [0069-0070])
a fourth grasping blade, and at an opposite end to the third grasping blade, configured to secure the target object based on the displacement.  (Fig. 5a [0069-0070])
Usami does not teach an actuation wheel, coupled to the first grasping blade, configured to displace of the first grasping blade;
And that the blades are coupled to the actuation wheel.
Nemoto, however, does teach an actuation wheel, coupled to the first grasping blade, configured to displace of the first grasping blade; (Fig. 2, Column 7, Lines 18-54)
And that the blades are coupled to the actuation wheel. (Fig. 2, Column 7, Lines 18-54)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Nemoto’s use of an actuation wheel with the graspers attached to the wheel to be actuated because it is a known way to ensure constant movement and force of graspers, if that is desired.  Additionally, it is a known way to transfer rotation energy into movement in a more lateral direction.

For Claim 14, modified Usami teaches The method as claimed in claim 8 further comprising: 
executing an instruction for securing the target object based on displacing a third grasping blade; and (Fig. 5a [0069-0070])
executing an instruction for securing the target object based on displacing a fourth grasping blade.  (Fig. 5a [0069-0070])
Usami does not teach executing an instruction for displacing of the first grasping blade with an actuation wheel; 
And that the blades are coupled to the actuation wheel.
Nemoto, however, does teach executing an instruction for displacing of the first grasping blade with an actuation wheel; (Fig. 2, Column 7, Lines 18-54)
And that the blades are coupled to the actuation wheel. (Fig. 2, Column 7, Lines 18-54)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Nemoto’s use of an actuation wheel with the graspers attached to the wheel to be actuated because it is a known way to ensure constant movement and force of graspers, if that is desired.  Additionally, it is a known way to transfer rotation energy into movement in a more lateral direction.

For Claim 20, modified Usami teaches The system as claimed in claim 15 wherein the communication unit is further configured to transmit the chuck command to secure the target object with a third grasping blade of the gripper and a fourth grasping blade of the gripper, at an opposite end of the target object to the third grasping blade, (Fig. 5a [0069-0070])
Modified Usami does not teach that the securing of the third and fourth blades are based on displacing the first grasping blade and the second grasping blade.
Nemoto, however, does teach an actuation wheel, that causes a second blade to secure based on displacement of the first grasping blade; (Fig. 2, Column 7, Lines 18-54)
And that the blades are coupled to the actuation wheel. (Fig. 2, Column 7, Lines 18-54)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Nemoto that the securing of the third and fourth blades are based on displacing the first grasping blade and the second grasping blade.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Usami’s gripping method with Nemoto’s use of an actuation wheel with the graspers attached to the wheel to be actuated because it is a known way to ensure constant movement and force of graspers, if that is desired.  If more than one gripper were attached to Nemoto’s wheel, then the other blades would be actuated based upon an actuation of the first blade.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurek et al (US Pub 2018/0292803 A1) and Tomioka et al (US Pub 2019/0099891 A1) relate to determining the position and orientation of an object with sensors.
Bosworth et al (US Pub 2019/0321971 A1) relates to a robotic gripper.
Suzuki et al (US Pub 2019/0351549 A1) relates to robotic grippers that determine orientation of the piece and use two blades to grasp the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664